Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action on the merits.
Claims 18-21 are presented for examination and claims 1-17 are canceled.
Claims 18-21 are rejected.
Response to Arguments
1.	Applicant has cancelled claims 1-17 and added claim 21. Applicant's arguments with regards to claims 18-21, filed 05/03/2021, have been fully considered.
Based on the applicants amendments, the previous prior art rejections and claim objections are withdrawn and new prior art rejections are made. Please see the detailed rejections below.
On page 4 of the applicant’s remarks, the applicant argues that “None of the prior art teaches a system for monitoring vehicle operation and providing that information to a passenger not actively engaged with the vehicle”. Examiner respectfully disagrees. Sweeny in fact does teach providing information to a passenger not actively engaged with the vehicle (Paragraph 0001, “With the advent of autonomous vehicle (AV) technology, rider attention may be focused on alternative activities, such as work, socializing, reading, writing, task-based activities (e.g., organization, bill payments, online shopping, gameplay), and the like. As the AV travels along an inputted route, kinetosis (i.e., motion sickness) can result from the perception of motion by a rider not corresponding to the rider's vestibular senses”, This means that the system is specifically targeted at a passenger not actively engaged with the vehicle).
Applicant also argues that “Krueger for example, does not teach a personal electronic device within the plain and ordinary meaning of the term but rather a helmet mounted display used by a pilot. Further, Krueger does not provide information to someone that is not actively engaged with vehicle operation but rather facilitates an enhanced active engagement”. Examiner respectfully disagrees. Given the broadest reasonable interpretation for one of ordinary skill in the art, a helmet with a display or other relevant form of head mounted display would be considered as a personal electronic device. The teachings of Krueger can also be implemented for a passenger not actively aware of the motion of the vehicle (Paragraph 0116, “Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”)
Claim Objections
2.	Claim 21 is objected to because of the following informalities:
Claim 21 reads “The system of claim 12”, but claim 12 has been cancelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny (US Patent Publication No. 20170253254) in view of Krueger (US Patent Publication No. 20110282130).
7.	Regarding claim 18, Sweeny teaches a system for promoting passenger trust of a passenger not actively aware of vehicle operation (Paragraph 0001, “With the advent of autonomous vehicle (AV) technology, rider attention may be focused on alternative activities, such as work, socializing, reading, writing, task-based activities (e.g., organization, bill payments, online shopping, gameplay), and the like. As the AV travels along an inputted route, kinetosis (i.e., motion sickness) can result from the perception of motion by a rider not corresponding to the rider's vestibular senses”, This means that the system is specifically targeted at a passenger not actively engaged with the vehicle) for use in conjunction with an electronic device, the system comprising a first sensor structured to detect an operational status of the vehicle (Paragraphs 0010 and 0040, “The sensory stimulation system can receive inputs indicating the AV's current speed, a current route traveled by the AV, and an immediate action plan (e.g., indicating immediate actions to be performed by the AV, such as changing lanes or braking). Additionally or alternatively, the sensory stimulation system can include a number of sensors, such as an accelerometer and/or gyroscopic sensor, to reactively determine the maneuvers of the AV. For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV” “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210. As described herein, the sensor array 205 can include any number of active or passive sensors that continuously detect a situational environment of the AV 200. For example, the sensor array 205 can include a number of camera sensors (e.g., stereoscopic cameras), LIDAR sensor(s), proximity sensors, radar, and the like. The data processing system 210 can utilize the sensor data 207 to detect the situational conditions of the AV 200 as the AV 200 travels along a current route”); and
a processor operably coupled to the first sensor (Paragraphs 0010 and 0040, “The AV 200 can include a sensor array 205 that can provide sensor data 207 to an on-board data processing system 210”);
wherein the processor is structured to communicate with the electronic device and control the electronic device to provide information about the operational status of the vehicle including anticipated forces on the vehicle and activities outside of the vehicle to the passenger not actively aware of vehicle operation (Paragraphs 0009, 0010, 0042, 0020 and 0001, “A sensory stimulation system is disclosed that provides sensory stimulation outputs responsive to or preemptive of maneuvers by the autonomous vehicle (AV)… the sensory stimulation system can provide a sub-conscious or unconscious learning atmosphere within the passenger interior of the AV that can prevent motion sickness and/or provide preemptive feedback to riders such that habitual vestibular responses by the riders to outputted stimulations can be developed”, Forces will be applied on the passenger while performing maneuvers hence providing a visual representation of an anticipated maneuver is the same as a visual representation of an anticipated of an anticipated force, “With the advent of autonomous vehicle (AV) technology, rider attention may be focused on alternative activities, such as work, socializing, reading, writing, task-based activities (e.g., organization, bill payments, online shopping, gameplay), and the like. As the AV travels along an inputted route, kinetosis (i.e., motion sickness) can result from the perception of motion by a rider not corresponding to the rider's vestibular senses”, This means that the system is specifically targeted at a passenger not actively engaged with the vehicle, “One or more examples described herein may be implemented through the use of instructions that are executable by one or more processors”).
Sweeny does not teach that the electronic device is a personal electronic device of the user including a display and that the processor is structured to wirelessly communicate with the personal electronic device.
Krueger teaches that the electronic device is a personal electronic device of the user including a display and that the processor is structured to wirelessly communicate with the personal electronic device (Krueger Paragraph 0058, “The embodiment 380 in FIG. 4 also differs from the embodiment 300 in FIG. 3 in that embodiment 380 includes wireless communication link 388 and 389 between the head set 381 and the dongle 383”, This means that the wireless display is the headset, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Sweeny to incorporate the teachings of Krueger of the electronic device being a wireless personal electronic device. Doing so would allow for each individual passenger to have a more personalized subliminal sensory response according to what best suits their need instead of having the same response for all passengers. The wireless nature of the device would increase comfort and avoid the hassle of wires.


	Sweeny does not teach a system wherein the processor is structured to control the display of the personal electronic device to show a graphic around an outer periphery of the display; and the processor is structured to control the color, the intensity, or the apparent motion of the graphic to provide a visual representation of an anticipated force on the passenger.
Krueger teaches a system wherein the processor is structured to control a display of the personal electronic device to show a graphic around an outer periphery of the display; and the processor is structured to control the color, the intensity, or the apparent motion of the graphic to provide a visual representation of an anticipated force on the passenger (Paragraphs 0092 and 0116, “The most obvious use for a technology to prevent SD/MS is in an environment where movement alters our normal sense of perception and visual cues such as moving in a variety of vehicles”, “Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Sweeny to incorporate the teachings of Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”).

9.	Regarding claim 20, Sweeny further teaches a system further comprising a second sensor structured to detect a driving environment of the vehicle and the processor is structured to control the color, the intensity, or the apparent motion of the lighting system to provide a visual representation of an object proximate to the vehicle based on the driving environment detected by the second sensor (Paragraphs 0010, 0011 and 0042, “The data processing system 210 can provide the processed sensor data 213—identifying such obstacles and road hazards—to the AV control system 220, which can react accordingly by operating the steering, braking, and acceleration systems 225 of the AV 200 to perform low level maneuvering”, “For each maneuver, the sensory stimulation system can generate a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the maneuver, and output the set of sensory stimulation outputs via the output devices within the interior of the AV”, “The light bar can include multi-colored light elements which can be controlled by the sensory stimulation system to dynamically generate colors and brightness for respective portions of the light bar to indicate each of the maneuvers”)
Sweeny does not teach a system wherein the processor is structured to control the display of the personal electronic device to show a graphic around an outer periphery of the display
Krueger teaches a system wherein the processor is structured to control a display of the personal electronic device to show a graphic around an outer periphery of the display (Paragraphs 0092 and 0116, “The most obvious use for a technology to prevent SD/MS is in an environment where movement alters our normal sense of perception and visual cues such as moving in a variety of vehicles”, “Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Sweeny to incorporate the teachings of Krueger of the electronic device being a wireless personal electronic device and controlling the graphic around an outer periphery of the display. Doing so would allow for peripheral cues to be given to the passenger which would help reduce motion sickness (Krueger Paragraph 0116, “Reading during Vehicular Travel. Many people become carsick when sitting in the back of a moving vehicle with reduced visual cues and increased vibration and even more still when attempting to read in this motion provocative environment. Our technology will provide strong visual cues to counteract the loss of peripheral visual cues and offset the effect of vibration in the ground transportation environment”).

10.	Regarding claim 21, Sweeny further teaches a system wherein the processor is structured to control a sound system coupled to the personal electronic device and adjust pitch, volume, or apparent origin of an output of the sound system to provide information about the operational status of the vehicle to the passenger (Paragraph 0059, “The sensory stimulation system 300 can utilize the control system data 309 to generate stimulation commands 322 for other output systems 390, such as the audio system 395… The audio system 395 can be implemented with the AV's manufacturer installed speaker sets or as an independent speaker set. In some aspects, the audio system 395 can be utilized in conjunction with other output devices of the sensory stimulation system 300 to indicate instant maneuvers to be performed by the AV (e.g., via output jingles, directional tones, or speech)”).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.W./           Examiner, Art Unit 3662    



/ANISS CHAD/           Supervisory Patent Examiner, Art Unit 3662